t c summary opinion united_states tax_court reginald c scott petitioner v commissioner of internal revenue respondent docket no 369-06s filed date reginald c scott pro_se r scott shieldes for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax due solely to the disallowance of two dependency_exemption deductions and related child tax_credits and the adjustment of petitioner’s filing_status from head_of_household to single background petitioner resided in houston texas at the time his petition was filed in this case petitioner filed his form_1040 u s individual_income_tax_return as a head_of_household and claimed dependency_exemption deductions for two daughters petitioner also claimed a child_tax_credit with respect to his dependents petitioner’s daughters were born on date and date respectively during petitioner’s daughters were and years of age and petitioner’s 24-year- old daughter was a full-time college student petitioner was married to their mother marilyn scott until their divorce on date marilyn scott was awarded custody of petitioner’s daughters the divorce decree also outlines times when petitioner would have visitation with his children including holidays birthdays and weekends petitioner was ordered to pay child_support of dollar_figure per month which was for three children including his two daughters child_support was payable until the youngest child reached years of age and through the end of the high school year of the youngest child’s 18th birthday in addition to the dollar_figure monthly child_support payment petitioner and his former wife each were required to pay one-half of all health care not paid for by insurance including medical dental drugs etc during payments were withheld from petitioner’s wages in the amounts of dollar_figure or a total of dollar_figure for the year the divorce decree also has a section labeled excessive tax withholding which includes the following order for the purposes of federal_income_tax withholding reginal charles scott is ordered and decreed to claim no fewer than the actual number of his dependents on form_w-4 petitioner paid additional_amounts including dollar_figure to dollar_figure annually for medical insurance coverage petitioner however was not aware of and cannot show the total amount that was expended for the support of his daughters discussion petitioner claimed dependency_exemption deductions for two children for which he was not the custodial_parent during in addition to claiming them as dependents petitioner filed his income_tax return using head_of_household status and he claimed a child_tax_credit based on their status as dependents in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return see 503_us_79 wilson v commissioner tcmemo_2001_ pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof petitioner argues that the excessive tax withholding clause in his divorce decree entitled him to claim the dependency_exemption deductions for his children respondent disagreed and at trial explained that the withholding clause was intended to ensure that petitioner had an adequate after-withholding tax net pay to satisfy the court-ordered support payments that were being automatically withheld by his employer the disputed clause states for the purposes of federal_income_tax withholding reginald charles scott is ordered and decreed to claim no fewer than the actual number of his dependents on form_w-4 although this court is not able to agree with respondent’s interpretation of that clause we are certain that it was not intended to give petitioner the sole right to claim the federal tax dependency_exemption deductions for the children accordingly we proceed to decide whether petitioner has shown that he is entitled to claim the dependency_exemption deductions under the statutory requirements the issues we consider turn on whether either of petitioner’s daughters was a dependent as defined in sec_152 for a taxpayer may be entitled to claim as a deduction an exemption_amount for each of his or her dependents sec_151 an individual must meet the following five tests in order to qualify as a dependent of the taxpayer support_test relationship or household test citizenship or residency test gross_income_test and joint_return_test sec_151 and sec_152 if the individual fails any of these tests he or she does not qualify as a dependent for a claimed dependent to satisfy the support_test a taxpayer generally must provide more than one-half of the claimed dependent’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 the taxpayer must initially demonstrate by competent evidence the total amount of the support furnished by all sources for the taxable_year at issue 56_tc_512 cotton v commissioner tcmemo_2000_333 if the total amount of support is not established then it is generally not possible to conclude that the taxpayer provided more than one-half of the support to the claimed dependent blanco v commissioner supra pincite cotton v commissioner supra support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs petitioner testified and provided evidence that he contributed money toward his daughters’ expenses sadly for petitioner however he was unable to establish the total amount of support provided to each child for and accordingly petitioner has failed to show that he provided more than one-half of each daughter’s support see blanco v commissioner supra pincite petitioner also contended that he made an agreement with the attorneys who represented the parties in his divorce proceeding that petitioner would be entitled to claim the daughters as dependents on his separate tax returns petitioner has not provided any evidence of such an agreement other than his vague testimony on the subject petitioner appears to be arguing that there was a multiple_support_agreement with respect to the children sec_152 provides for multiple support agreements and requires that no one person contribute over one-half of an individual’s support and that over one-half of the support be received from persons each of whom but for the fact that he did not contribute over one-half of such support would have been entitled to claim the individual as a dependent for a taxable_year beginning in that calendar_year in addition petitioner would have to prove that he contributed over percent of the total support and each contributor of over percent consented in writing to a multiple_support_agreement because petitioner is unable to demonstrate that no one person contributed over half of the support for he is not entitled to claim the dependency_exemption deduction under that approach we therefore hold that petitioner is not entitled to the claimed deductions as determined by respondent sec_24 provides for a credit against the tax for the taxable_year with respect to each qualifying_child of the taxpayer the term qualifying_child means any individual if three requirements are met one of which is that the taxpayer be allowed a deduction under sec_151 with respect to the individual for the taxable_year sec_24 because we have concluded that petitioner is not entitled to dependency_exemption deductions for his daughters they are not qualifying children we therefore hold that petitioner is not entitled to child tax_credits sec_1 imposes a special income_tax rate on a taxpayer filing as a head_of_household to qualify as a head_of_household the taxpayer must inter alia maintain as his or her home a household that is the principal_place_of_abode for more than one- half of the year of an unmarried child of the taxpayer sec_2 because petitioner’s daughters did not live with him for more than one-half of the year we hold that he is not entitled to head-of-household filing_status to reflect the foregoing decision will be entered for respondent
